Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/31/2021 and the supplemental amendment filed on 09/09/2021.  The supplemental amendment filed on 09/09/2021 have been considered and entered.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 21-29: the prior art fails to teach or render obvious a system for delivering a branched stent graft to a body vessel, the system comprising, inter alia, an indwelling lateral guidewire catheter extending in a preloaded state from the distal end of the introducer through the longitudinal passageway to the proximal end of the introducer catheter, out of the longitudinal passageway to extend partially along an exterior length of the main body of the branched stent graft from the distal end of the main body of the branched stent graft, to and into the branch open distal end, through the lumen of the branch, through the main lumen of the branched stent graft, out of the proximal end of the branched stent graft, and to the tapered nose cone dilator.
Closest prior art Parodi (US Pub. No.: 2002/0143383) discloses a system comprising a branched stent graft, an introducer having (100, Figs. 3-7) a tapered nose cone dilator (14, Figs. 6), a main catheter (133, Fig. 7), and auxiliary/lateral guidewire catheters (135 and 136), and a retractable sheath (13, Fig. 7).  However, Parodi’s auxiliary/lateral guidewire catheters extend through the lumen of the main body of inter alia, that the indwelling lateral catheter extends in a preloaded state from the distal end of the introducer through the longitudinal passageway to the proximal end of the introducer catheter, out of the longitudinal passageway to extend partially along an exterior length of the main body of the branched stent graft from the distal end of the main body of the branched stent graft, to and into the branch open distal end, through the lumen of the branch, through the main lumen of the branched stent graft, out of the proximal end of the branched stent graft, and to the tapered nose cone dilator.
The following is an examiner’s statement of reasons for allowance on claims 30-39: the prior art fails to teach or render obvious a stent graft delivery system for a branched stent graft including, inter alia, an indwelling lateral catheter extending from a distal end of the delivery system to the tapered nose cone dilator; wherein the indwelling lateral catheter extends through the lumen of the outer catheter to the proximal end of the introducer, then exits the outer catheter lumen at the proximal opening of the outer catheter, then extends partially along an exterior length of the branched stent graft, then enters the branch open distal end and the main lumen, then extends through the main lumen of the branched stent graft, then exits the proximal end of the branched stent graft, and is disposed adjacent the tapered nose cone dilator.
Closest prior art Parodi (US Pub. No.: 2002/0143383) discloses a system comprising a branched stent graft (19, Figs. 5 and 7), an introducer having (100, Figs. 3-7) a tapered nose cone dilator (14, Figs. 6), a main catheter (133, Fig. 7), and auxiliary/lateral guidewire catheters (135 and 136), and a retractable sheath (13, Fig. 7).   inter alia, that the indwelling lateral catheter extends from a distal end of the delivery system to the tapered nose cone dilator; wherein the indwelling lateral catheter extends through the lumen of the outer catheter to the proximal end of the introducer, then exits the outer catheter lumen at the proximal opening of the outer catheter, then extends partially along an exterior length of the branched stent graft, then enters the branch open distal end and the main lumen, then extends through the main lumen of the branched stent graft, then exits the proximal end of the branched stent graft, and is disposed adjacent the tapered nose cone dilator
The following is an examiner’s statement of reasons for allowance on claim 40: the prior art fails to teach or render obvious a system comprising, inter alia, an indwelling lateral catheter having a portion disposed exteriorly and alongside of the branched stent graft from a location distal of the distal end of the branched stent graft and to the opening of the branch, into the opening of the branch, through the branch, through the main lumen, and to and out of the proximal end of the branched stent graft, wherein a portion of the indwelling lateral catheter within the main lumen is directly adjacent and parallel to the main guidewire catheter.  
Closest prior art Parodi (US Pub. No.: 2002/0143383) discloses a system for delivering a branched stent graft, the system comprising a branched stent graft (19, Figs. 5 and 7), a main catheter (133, Fig. 7), and auxiliary/lateral guidewire catheters (135 and 136).  However, Parodi’s auxiliary/lateral guidewire catheters extend through inter alia, that the indwelling lateral catheter has a portion disposed exteriorly and alongside of the branched stent graft from a location distal of the distal end of the branched stent graft and to the opening of the branch, into the opening of the branch, through the branch, through the main lumen, and to and out of the proximal end of the branched stent graft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JING RUI OU/Primary Examiner, Art Unit 3771